Title: From Alexander Hamilton to James McHenry, 30 November 1799
From: Hamilton, Alexander
To: McHenry, James


New York November 30th.1799
Sir
The preparation of a good system for the Tactics and police of the different portions of our Army is probably the most valuable service which it may be in my power to render the UStates in my present station & there are urgent reasons why this should be accomplished in the course of the present winter.
To do it at all would in every situation require the aid of others; since I do not pretend, my self, to understand, in detail, all the branches of service. To do it within the time proposed, or within any period not manifestly longer than it would be prudent to delay, must render a subdivision indispensable, were I competent to the whole.
I have accordingly thought of this distribution of the subject—1 To occupy my self with the tactics of the Infantry—2 To confide to General Pinkney, with the aid of Brigadier General Washington, Col Watts & Lt Walback, or such of them as he may choose the Tactics of the Cavalry. 3 To employ Majors Toussard ⟨and⟩ Hoops in framing regulations for the exer⟨cise⟩ and police of the Artillery; ⟨and⟩ lastly to charge the Adjutant ⟨General⟩ aided by another Officer to be ⟨selected⟩ by him with the regulations for ⟨the⟩ police of Troops in Camp Quarters and Garrisons.
The labours of these different persons will afterwards undergo my revision for adoption or correction and then will be transmitted to you for your consideration and the determination of the President.
But as this servi⟨ce⟩ will occasion constant & laborious occupation to the persons who will be employed, it is just and agreeable to usage to allow a special compensation. This too will be expected by them and is essential to a chearful and zealous execution of the duty. An allowance per diem not less than one Dollar nor more than two will suffice. It may vary in reference to rank. It of course will not be expected to extend to General Pinckney the Adj General or my self.
I entreat a speedy decision & the communication of it.
With great respect & esteem   I have the honor to be   Sir   Yr Obed serv
The Secy of War

